 Case 5:20-cv-00047-LGW-BWC Document 11 Filed 06/01/20 Page 1 of 1
                                                                                   FILED
                                                                        John E. Triplett, Acting Clerk
                                                                         United States District Court



             In the United States District Court
                                                                     By CAsbell at 4:18 pm, Jun 01, 2020




             for the Southern District of Georgia
                      Waycross Division
TRACY TAYLOR and LILY TAYLOR,

        Plaintiffs,

        v.                                    No. 5:20-CV-047

JUST FOUR WHEELS, INC. d/b/a
JUST FOUR WHEELS CAR, TRUCK,
AND VAN RENTAL, and RAJENDRAK
PATEL,

        Defendants.

                                 ORDER

     Before the Court is the Parties’ Joint Motion to Dismiss,

dkt. no. 10, wherein they inform the Court that they wish to

dismiss this action with prejudice.        The stipulation meets the

requirements of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

Accordingly, the parties’ motion is GRANTED.       All claims asserted

in this action are DISMISSED with prejudice.          Each party shall

bear its own fees and costs.     The Clerk is DIRECTED to close this

case.

     SO ORDERED, this 1st day of June, 2020.




                                                                        _
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
